DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-7 and 17 are pending in the application. Claim(s) 8-16 have been canceled. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Teru (JP 2003251480) in view of Hirano (US 2014/0076870)
As Per Claim 1, Teru discloses a laser machining method [abstract] comprising:

a condenser lens [Fig. 2, #27; Par. 22 “…The optical element 27 can be a polarizing element such as a prism that changes the optical path of the laser beam or a condensing lens that collects the laser beam at the focal point…”]; and
 a supply nozzle [Fig.2, #3] for supplying a molten material [Par. 11; “…the material powder 3 is melted by receiving energy from the conical film-shaped laser beam 11, and the melt is deposited on the work 5 to form the clad layer 7.….”], wherein the supply nozzle [Fig. 2, #3] is arranged so as to penetrate the condenser lens [Fig. 2, #27], and
irradiating  the molten material supplied from the supply nozzle [Fig. 2, #3] with laser beams [Fig. 2, #11] from the optical fibers at plural different locations [Fig. 2, #25; Par. 21; “…a plurality of laser optical fibers 25 arranged in an annular shape, and an optical element 27 that tilts the optical axes of the laser beams from the plurality of laser optical fibers 25….”] on an axis of the condenser lens or on a periphery of the axis or on an axis of the supply nozzle or on a periphery of the axis [Fig. 2, #11].
Teru does not disclose a plurality of collimator lenses, each being arranged in each of the plurality of optical fibers to pass a laser beam therethrough; and 
a distance or a location of each of the plurality of collimator lenses relative to the condenser lens being different. 
Hirano, much like Teru, pertains to a laser processing apparatus and method utilizing optical fibers. [abstract] 
Hirano discloses a plurality of collimator lenses [Fig. 11, #151], each being arranged in each of the plurality of optical fibers [Fig. 11, #103] to pass a laser beam therethrough [Claim 23; “…the output ends of the plurality of optical fibers are placed in one or a plurality of ring shapes, and wherein laser beams transmitted through the plurality of optical fibers placed on at least an outermost ring of the ring shapes …” further describing the “ring shapes” as being the collimator lenses in Claim 28; “… the a plurality of collimators each having the collimator lens are placed in one or a plurality of ring shapes…”]; and 
a distance or a location of each of the plurality of collimator lenses [Fig. 11, #151] relative to a focusing lens being different. [Fig. 11, #131; as clearly shown in the figure, the collimator lenses (151) are arranged each at different locations, and thus, each collimator lens having a different location relative to the lens (131)]
Hirano discloses the benefits of the collimator lenses in that they are able to change the laser beams each having a certain angle of divergence emitted from the optical fibers into parallel laser beams using the collimator lenses [Par. 133] to ensure equal laser irradiation on the workpiece. 
Therefore it would have been obvious to one with ordinary skill in the art to modify the optical fibers as taught by Teru in view of the collimator lenses as taught by Hirano to further include a plurality of collimator lenses, each being arranged in each of the plurality of optical fibers to pass a laser beam therethrough and a distance or a location of each of the plurality of collimator lenses relative to the condenser lens being different to ensure equal laser irradiation on the workpiece. 
As Per Claim 2, Teru discloses a laser machining method comprising 
preparing a plurality of optical fibers [Fig. 2, #25]; 
a condenser lens [Fig. 2, #27] condensing the laser beam of each of the optical fibers [Par. 22 “…The optical element 27 can be a polarizing element such as a prism that changes the optical path of the laser beam or a condensing lens that collects the laser beam at the focal point…”]; and
 a supply nozzle [Fig. 2, #3] for supplying a molten material by injection [Par. 11; “…the material powder 3 is melted by receiving energy from the conical film-shaped laser beam 11, and the melt is deposited on the work 5 to form the clad layer 7.….”], the optical fibers [Fig. 2, #25] are arranged on the periphery of the supply nozzle [Fig. 2, #3], wherein the supply nozzle [Fig. 2, #3] is arranged so as to penetrate the condenser lens [Fig. 2, #27],and


    PNG
    media_image1.png
    404
    300
    media_image1.png
    Greyscale


Teru does not disclose a plurality of collimator lenses, each being arranged in each of the plurality of optical fibers to pass a laser beam therethrough. 
Hirano, much like Teru, pertains to a laser processing apparatus and method utilizing optical fibers. [abstract] 
Hirano discloses a plurality of collimator lenses [Fig. 11, #151], each being arranged in each of the plurality of optical fibers [Fig. 11, #103] to pass a laser beam therethrough [Claim 23; “…the output ends of the plurality of optical fibers are placed in one or a plurality of ring shapes, and wherein laser beams transmitted through the plurality of optical fibers placed on at least an outermost ring of the ring shapes …” further describing the “ring shapes” as being the collimator lenses in Claim 28; “… the a plurality of collimators each having the collimator lens are placed in one or a plurality of ring shapes…”]; and 
Hirano discloses the benefits of the collimator lenses in that they are able to change the laser beams each having a certain angle of divergence emitted from the optical fibers into parallel laser beams using the collimator lenses [Par. 133] to ensure equal laser irradiation on the workpiece. 
Therefore it would have been obvious to one with ordinary skill in the art to modify the optical fibers as taught by Teru in view of the collimator lenses as taught by Hirano to further include a plurality of collimator lenses, each being arranged in each of the plurality of optical fibers to pass a laser beam therethrough to ensure equal laser irradiation on the workpiece. 
As Per Claim 3, Teru discloses the supply nozzle [Fig. 2, #3] is arranged perpendicular to the condenser lens [Fig. 2, #27], the optical fibers [Fig. 2, #25] are arranged parallel to the supply nozzle [Fig. 2, #3], the supply nozzle penetrates at the center [Fig. 2, #3] of the condenser lens [Fig. 2, #27], the optical fibers [Fig. 2, #25] are arranged on the periphery of the supply nozzle [Fig. 2, #3], and the molten material supplied from the supply nozzle [Fig. 2, #3]  is irradiated from the periphery of the molten material with the laser beams [Fig. 2, #11] from the optical fibers material [Fig. 2, #25; Par. 11; “…the material powder 3 is melted by receiving energy from the conical film-shaped laser beam 11, and the melt is deposited on the work 5 to form the clad layer 7.….”],
As Per Claim 4, Teru discloses wherein the periphery of the welding spot [Fig. 2, #29] is irradiated at the same time as the irradiation on the axis by applying of the laser beams [Fig. 2, #11] from the plurality of optical fibers [Fig. 2, #25], or the periphery of the welding spot is irradiated before the irradiation on the axis. 
As Per Claim 6, Teru discloses characterized in that wherein at least one of a wavelength, a condensing angle, a condensing diameter, an irradiation amount to the molten material or an irradiation amount to the welding spot of the laser beam is adjusted. [Par. 16; “…Thus, with a simple 
As Per Claim 17, Teru discloses all limitations of the invention except wherein the plurality of optical fibers, each having one of the collimator lenses, is arranged so that the laser beams irradiated through the optical fibers are irradiated to the different locations from the nozzle tip port to the welding spot.
Hirano, much like Teru, pertains to a laser processing apparatus and method utilizing optical fibers. [abstract] 
Hirano discloses wherein the plurality of optical fibers [Fig. 11, #103], each having one of the collimator lenses [Fig. 11, #152], is arranged so that the laser beams irradiated through the optical fibers [Fig. 11, #102] are irradiated to the different locations from the nozzle tip port [Fig. 11, #123] to the welding spot. [Claim 23; “…the output ends of the plurality of optical fibers are placed in one or a plurality of ring shapes, and wherein laser beams transmitted through the plurality of optical fibers placed on at least an outermost ring of the ring shapes …” further describing the “ring shapes” as being the collimator lenses in Claim 28; “… the plurality of optical fibers are connected to a collimator fixing holder in which a plurality of collimators each having the collimator lens are placed in one or a plurality of ring shapes…”]
Hirano discloses the benefits of the collimator lenses in that they are able to change the laser beams each having a certain angle of divergence emitted from the optical fibers into parallel laser beams using the collimator lenses [Par. 133] to ensure equal laser irradiation on the workpiece. 
Therefore it would have been obvious to one with ordinary skill in the art to modify the optical fibers as taught by Teru in view of the collimator lenses as taught by Hirano to further include wherein the plurality of optical fibers, each having one of the collimator lenses, is arranged so that the laser .
Claim(s) 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Teru (JP 2003251480) in view of Hirano (US 2014/0076870) in further view of Ogasahara (US 2015/0040364)
As Per Claim 5, Teru does not disclose wherein the distance of the molten material discharged from tip port of the supply nozzle from the nozzle tip port to the welding spot is changed by moving the condenser lens which the supply nozzle penetrates or by moving the supply nozzle penetrating the condenser lens.
Ogasahara, much like Teru, pertains to irradiating a laser beam over deposited material. [abstract] 
Ogasahara discloses the distance of the molten material discharged from tip port of the supply nozzle from the nozzle tip port to the welding spot is changed by moving the supply nozzle. [Par. 41; “…the build-up welding function further controls the actuator 14 to move the nozzle 12 so that the base material powder is blown and the portion to which the laser beam is irradiated is moved along the groove in the predetermined speed….”] 
Ogasahara discloses the benefits of moving the nozzle in that it ensures that wanted regions of the working surface have the material powder deposited on it. [Par. 35] 
Therefore, it would have been obvious to modify the teachings of the apparatus as taught by Teru in view of the nozzle as taught by Ogasahara to further include the distance of the molten material discharged from tip port of the supply nozzle from the nozzle tip port to the welding spot is changed by moving the condenser lens which the supply nozzle penetrates or by moving the supply nozzle penetrating the condenser lens to ensure that wanted regions of the working surface have the material powder deposited on it. [Par. 35]
As Per Claim 7, Teru discloses all limitations of the invention except characterized in that wherein the supply nozzle comprises converging gas supply means, and the converging gas supply means injects the converging gas from the side of the supply nozzle so that the molten material is converged.
Ogasahara, much like Teru, pertains to irradiating a laser beam over deposited material. [abstract] 
Ogasahara discloses the supply nozzle [Fig. 1, #12] comprises converging gas supply means [Fig. 1, #7;Par. 35; “…The nozzle 12 contains a base material powder supplying unit and an argon gas supplying unit…”], and the converging gas supply means [Fig. 1, #7] injects the converging gas from the side of the supply nozzle so that the molten material is converged. [Par. 35; “…The nozzle 12 blows the base material powder together with the argon gas into a direction to which the nozzle 12 is oriented…”] 
Ogasagara discloses the benefits of supplying gas in that it is able to repair a defect generated in the base material more adequately. [Par. 68] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Teru in view of the nozzle as taught by Ogasahara to further include the supply nozzle comprises converging gas supply means, and the converging gas supply means injects the converging gas from the side of the supply nozzle so that the molten material is converged to repair a defect generated in the base material more adequately. [Par. 68]
Response to Arguments
Applicant’s arguments, filed 09/20/2021 have been fully considered. The previous rejection(s) under 35 U.S.C 102(a)(1) have been withdrawn in light of amendments made to the claims. 

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761        

                                                                                                                                                                                                                                                                                                                                                                     
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761